On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The heirs of Gee move to dismiss this appeal, on the ground that the amount in dispute, or the fund to be distribute does not exceed $2000.
As judgment creditors of Thompson for $1800, they seized propert of his, which, when sold, realized $1925.27, out of which some $32 were paid to laborers who had recovered judgment in another cas which is not before the Court.
Three of Thompson’s creditors have filed third oppositions for pay ment, by preference, of sums aggregating $1253.83.
Counsel for the third opponents who are appellants, contend th *311although it he true that the cotton seized, realized the stated sum $1925.27, still, as that circumstance only appears from accounts of sale filed after judgment and appeal, it ought not to he a factor in the matter, because, by agreement, the cotton was estimated at $35 per hale, making $2275, as the basis for trial and distribution.
If this were so, it would he no answer to the charge that the fund to be distributed does not exceed $2000 and that this Court has no jurisdiction over it.
It is a well settled rule of practice that, where the matter in dispute does not appear from the pleadings or evidence to exceed $2000, proof of some kind, even an affidavit may be offered, either before or after appeal, to show the fact.
There is no reason why a similar practice should not likewiee prevail, to show that the property seized, though valued, during the trial, at more than 82000, has subsequently, when sold, realized less than that amount.
The fact of the sale and of the sum realized thereby, which constitutes the fund to he distributed, may be shown by like proof and affidavit.
In the present instance, it appears not only by the accounts of sale, but also by affidavit and by what is stronger and conclusive, by the admission of the appellants themselves, that the proceeds of sale amount to some $1600 only, which is the fund to be distributed.
The agreement, to which appellants refer, was made, in the course of the trial of another ease, not before the Court now, to authorize the sheriff to settle with hands in accordance with the decree to he rendered in that case and to direct payment pro rata with the amount realized, whether the cotton brought, more or less than $35 a hale.
Even if made in this case, on the trial of the oppositions of the ap>ellants, it could prove of no relief to them, so far as the jurisdiction f this Court is concerned.
Conventions of parties, whatever they be, cannot vest this Court yith jurisdiction over a controversy, when, under the facts, the Contitution says it shall have none ratione materia.
As from no standpoint, can this Court render a judgment affecting fund exceeding $2000, it is manifest that it has no jurisdiction over e controversy.
Appeal dismissed.
Watkins, J. recused.